DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 5 and 25 recites the broad recitation range, and the claim also recites narrower ranges of percentages which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation at least 1 atoms to vacancies, and the claim also recites at least 2 atoms to vacancies which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Booth et al (WO 2017/006092).
	The Booth et al reference teaches a crystal with colour centers, note entire reference. The crystal comprising a  crystal lattice and a plurality of colour centers disposed within the crystal lattice. The colour centers are configured to map onto a pattern of points having defined locations within the crystal lattice. The colour centers have a maximum deviation from the defined locations of no more than 1 micrometer in a two-dimensional projection of the pattern of points note , figure 5; page 21, line 4, to page 24, line 6.
	With regards to claim 5, the reference teaches a corresponding number of colour centers in the majority of the pattern page 24.
	With regards to claim 6, the Booth reference teaches at least one nitrogen atom to a vacancy, NV, note page 3 ,lines 5-16.
	With regards to claim 11, the Booth reference shows a two dimensional pattern that is regular spaced, note figure 5.
	With regards to claim 12, the Booth reference teaches the colour centers are orientated  in the lattice, noting the claim does not recite any set orientation.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 to 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (WO 2017/006092).
	The Booth et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the maximum deviation in the 2 d, orthogonal direction and percentage.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum, operable colour center maximum deviation in the position of the crystal, 2d and orthogonal and percentage in the Booth et al reference in order to not have overlapping colour centers ruining the usage, plus, the reference in figure 5 shows separate distinct colour centers. The reference further teaches that diamonds are used as the crystal, which are shown to be photonic structures in the instant specification, ( note instant claim 14)
Claim 16 to 18, 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (WO 2017/006092) in view of RU 2465517.
	The Booth et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the specific process.  However, the RU 2465517 reference teaches creating colour centers in a diamond by a method comprising focusing a laser into a crystal to induce creation, modification, or diffusion of defects within a focal region of the laser, detecting, via fluorescence, when a colour center is formed within the focal region, and terminating the laser when a desired number of colour centers have been formed (D3, figure 1;  paras [0123], [0124] of translation.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Booth et al by the 
	With regards to claim 17, the RU 2465517 teaches control of the laser  to modify defects.
	With regards to claim 18 and 20, the RU 2465517 teaches use of a second laser beam, to induce, note claims.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (WO 2017/006092) in view of RU 2465517.
	The Booth et al and RU 2465517 references are relied on for the same reasons as stated, supra, and differs from the instant claim in the specific laser pulse.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable pulse in the combined references in order to create the vacancies in the crystal without damage to the crystal itself.
 Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (WO 2017/006092) in view of RU 2465517.
	The Booth et al and RU 2465517 references are relied on for the same reasons as stated, supra, and differs from the instant claim in the laser profile.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable profile in the combined references in order to produce the desired center maximum size.
Claim 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (WO 2017/006092) in view of RU 2465517.
	The Booth et al and RU 2465517 references are relied on for the same reasons as stated, supra, and differs from the instant claim in the detecting and further processing steps.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable step of .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (WO 2017/006092) in view of RU 2465517.
	The Booth et al and RU 2465517 references are relied on for the same reasons as stated, supra, and differs from the instant claim in the specific controller.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable device controller in the combined references in order to create the vacancies in the crystal with precision.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not render obvious nor teach a color center as a projection.

		
			Examiner’s Remarks
	The Clevenson et al and US 4880613 references are merely cited of interest as showing the state of the art in creating colour centers in diamond crystal lattice.

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714